Case 18-62898-pmb   Doc   Filed 11/08/19 Entered 11/08/19 18:57:50   Desc Main
                          Document      Page 1 of 5
Case 18-62898-pmb   Doc   Filed 11/08/19 Entered 11/08/19 18:57:50   Desc Main
                          Document      Page 2 of 5
Case 18-62898-pmb         Doc     Filed 11/08/19 Entered 11/08/19 18:57:50 Desc Main
                                  Document      Page 3 of 5
                                                            CASE NO.: 1:18-bk-62898-pmg


                                    CERTIFICATE OF SERVICE
              On November 8, 2019, I served the foregoing document described as Transfer of
       Claim Other Than for Security on the following individuals by electronic means through
       the Court’s ECF program:


       COUNSEL FOR DEBTOR

       Karen King                    myecfkingnking@gmail.com
                                     EcfmailR62760@notify.bestcase.com

       TRUSTEE

       Melissa J. Davey              mail@13trusteeatlanta.com,
                                     cdsummary@13trusteeatlanta.com
                                     cdbackup@13trusteeatlanta.com

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                            /s/ Ricardo Becker
                                                                Ricardo Becker

              On November 8, 2019, I served the foregoing documents described as Notice of
       Mortgage Payment Change on the following individuals by depositing true copies thereof
       in the United States mail at Santa Ana, California enclosed in a sealed envelope, with
       postage paid, addressed as follows:


         Debtor
         Julie Buhl Readlinger
         8051 Sweetwater Drive
         Douglasville, GA 30135

               I declare under penalty of perjury under the laws of the United States of America
       that the foregoing is true and correct.
                                                            /s/ Ricardo Becker
                                                                Ricardo Becker
                                                                                                                                PAGE 1 OF 2
            Case 18-62898-pmb                 Doc        Filed 11/08/19 Entered 11/08/19 18:57:50 Desc Main
                                                         Document      Page 4 of 5       Annual Escrow Account
                                                                                          Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461616864_ESCROWDISCSTMT_191029

                                                                                        DATE: 10/29/19

                                                   167
              JULIE LYNN READLINGER                                                    PROPERTY ADDRESS
              EUGENE F READLINGER                                                      8051 SWEETWATER DR
              8051 SWEETWATER DR                                                       DOUGLASVILLE, GA 30135
              DOUGLASVILLE, GA 30135


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 12/01/2019
THROUGH 11/30/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 12/01/2019 TO 11/30/2020 ---------
HOMEOWNERS INS                                                 $2,076.00
COUNTY TAX                                                     $2,412.90
TOTAL PAYMENTS FROM ESCROW                                     $4,488.90
MONTHLY PAYMENT TO ESCROW                                         $374.07
          ------ ANTICIPATED ESCROW ACTIVITY 12/01/2019 TO 11/30/2020 ---------
                    ANTICIPATED PAYMENTS                                                             ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                          STARTING BALANCE -->                $1,987.31-                     $953.79
DEC                $374.07                                                                    $1,613.24-                   $1,327.86
JAN                $374.07                                                                    $1,239.17-                   $1,701.93
FEB                $374.07                                                                      $865.10-                   $2,076.00
MAR                $374.07                                                                      $491.03-                   $2,450.07
APR                $374.07                 $2,076.00 HOMEOWNERS INS                      L1-> $2,192.96-              L2->   $748.14
MAY                $374.07                                                                    $1,818.89-                   $1,122.21
JUN                $374.07                                                                    $1,444.82-                   $1,496.28
JUL                $374.07                                                                    $1,070.75-                   $1,870.35
AUG                $374.07                                                                      $696.68-                   $2,244.42
SEP                $374.07                                                                      $322.61-                   $2,618.49
OCT                $374.07                                                                       $51.46                    $2,992.56
NOV                $374.07                 $2,412.90 COUNTY TAX                               $1,987.37-                     $953.73
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $2,941.10.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                            $993.82
ESCROW PAYMENT                                                                             $374.07
SHORTAGE PYMT                                                                              $245.09
NEW PAYMENT EFFECTIVE 12/01/2019                                                         $1,612.98
YOUR ESCROW CUSHION FOR THIS CYCLE IS $748.14.




                                          ********** Continued on reverse side ************

                                                                                            Escrow Payment Options
                                                                                  I understand that my taxes and/or insurance has increased and that
                                                                                  my escrow account is short $2,941.10. I have enclosed a check for:

                                                                                       Option 1: $2,941.10, the total shortage amount. I understand
Loan Number:                                                                           that if this is received by 12/01/2019 my monthly mortgage
Statement Date:               10/29/19                                                 payment will be $1,367.89 starting 12/01/2019.
Escrow Shortage:              $2,941.10
                                                                                        Option 2: $_____________ , part of the shortage. I understand
                                                                                        that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                           to my mortgage payment each month.
                                                                                        Option 3: You do not need to do anything if you want to
                                                                                        have all of your shortage divided evenly among the next
          BSI FINANCIAL SERVICES                                                        12 months.
          314 S. Franklin Street, 2nd Floor                                       Please make you check payable to: BSI FINANCIAL SERVICES and
          P.O. Box 517                                                            please include your loan number on your check.
          Titusville, PA 16354


Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 18-62898-pmb                              Doc Filed 11/08/19 Entered 11/08/19 18:57:50                                                                      Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 5 of**********
                                                                                           front    5


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 12/01/2018 AND ENDING 11/30/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 12/01/2018 IS:
   PRIN & INTEREST                                                                                                                        $993.82
   ESCROW PAYMENT                                                                                                                         $170.43
   BORROWER PAYMENT                                                                                                                     $1,164.25
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                                  $0.00                        $0.00
   AUG                 $0.00                   $2,983.01 *                                                                                                                          $0.00                    $2,983.01-
   OCT                 $0.00
                  __________                     $340.86 *
                                              __________                     __________                    $2,412.90 * COUNTY TAX
                                                                                                          __________                                                                $0.00          A->       $5,055.05-
                           $0.00                $2,642.15                             $0.00                $2,412.90


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $5,055.05-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
